                                                          IT IS ORDERED

                                                         Date Entered on Docket: July 16, 2020




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In Re:                                                    Case No. 20-10963-t7
                                                            Chapter 7
  Daniel Ryan Johnson,

  Debtors


     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
    ABANDON PROPERTY LOCATED AT 304 4TH AVENUE SW, RIO RANCHO, NM
                              87124

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on June 15, 2020, 2020, Docket No. 10 (the "Motion") by Idaho Housing

  and Finance Association, its successors and assigns ("Movant"). The Court, having reviewed the

  record and the Motion, and being otherwise sufficiently informed, FINDS:

           1.     On June 15, 2020, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case trustee, Yvette J. Gonzales ("Trustee"), by use of the Court's case

  management and electronic filing system for the transmission of notices, as authorized by

  Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on Debtor(s) by United States first class mail, in

  accordance with Bankruptcy Rules 7004 and 9014.

                                                  1
  *4791080454135001*
  Case 20-10963-t7 Doc 14 Filed 07/16/20 Entered 07/16/20 13:44:04 Page 1 of 4
       2.      The Motion relates to the property known as 304 4TH AVENUE SW, RIO

RANCHO, NM 87124 (the "Property") with a legal description:




       3.      The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on July 9, 2020;

       6.      As of July 14, 2020 neither Debtor(s) nor Trustee, nor any other party in interest,

filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on July 14, 2020, Teresa M. Perry, Legal

Assistant of Weinstein & Riley, P.S., searched the data banks of the Department of Defense

Manpower Data Center ("DMDC") and found that DMDC does not possess any information

indicating that Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

               a.      To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate


                                                  2
*4791080454135001*
Case 20-10963-t7 Doc 14 Filed 07/16/20 Entered 07/16/20 13:44:04 Page 2 of 4
       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a foreclosure sale of

the Property should it claim that Debtor(s) owe(s) any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                  3
*4791080454135001*
Case 20-10963-t7 Doc 14 Filed 07/16/20 Entered 07/16/20 13:44:04 Page 3 of 4
       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                  XXX END OF ORDER XXX


Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
Weinstein & Riley, P.S.
5801 Osuna Road NE, Suite A103
Albuquerque, NM 87109
Direct: 505-348-3075
Fax: 505-214-5116
Email: ElizabethF@w-legal.com
Attorney for Movant


Copies to:
Debtor’s Counsel:
James Clay Hume
Hume Law Firm
PO Box 10627
Alameda, NM 87184-0627
james@hume-law-firm.com




                                                 4
*4791080454135001*
Case 20-10963-t7 Doc 14 Filed 07/16/20 Entered 07/16/20 13:44:04 Page 4 of 4
